I do not think that the evidence authorized a finding that Mr. Kimberly was driving the automobile at the time of the injuries. Assuming for the sake of argument that the theory that Mr. Kimberly was driving is as reasonable as the theory that Mrs. Reed was driving, the rule as I understand it is that, "when the evidence tends equally to sustain either of two inconsistent propositions, neither of them can be said to have been established by legitimate proof. A verdict in favor of the party bound to maintain one of those propositions against the other is necessarily wrong." See cases cited in New York LifeIns. Co. v. Ittner, 64 Ga. App. 806, 824, 825 (14 S.E.2d 203); 32 C. J. S. 1101, § 1039, note 25; 20 Am. Jur. 1041-3, § 1189, "It is more consistent with legal justice that a given case should fail for want of evidence than that it should succeed merely because the truth cannot be shown." Bell, J., speaking for the court in Savannah River *Page 149 Lumber Co. v. Bush, 37 Ga. App. 539 (140 S.E. 890), and quoted by MacIntyre, J., in Collett v. Atlanta, Birmingham andCoast R. Co., 51 Ga. App. 637, 641 (181 S.E. 207). Nor do I think that the evidence authorized a finding of gross negligence, upon the same principle. Such a finding would not be authorized under the application of the doctrine of res ipsa loquitur.Minkovitz v. Fine, 67 Ga. App. 176 (supra), and there is no evidence from which such a conclusion could be reached rationally. Both the findings in this case were a result of conjecture or guess, howsoever conscientiously arrived at.